MEMORANDUM **
Ronald Ismael Guardado-Alcantara, a native and citizen of El Salvador, petitions for review of a decision of the Board of Immigration Appeals that adopted and affirmed immigration judge’s (“IJ”) order denying his applications for asylum and *581withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Lolong v. Gonzales, 484 F.3d 1173, 1178 (9th Cir.2007) (en banc), and we deny the petition.
Substantial evidence supports the IJ’s conclusion that petitioner did not carry his burden of demonstrating that the Salvadoran government was unable or unwilling to control the persons who threatened to kill petitioner. See Castro-Perez v. Gonzales, 409 F.3d 1069, 1072 (9th Cir.2005). Substantial evidence thus also supports the IJ’s decision to deny petitioner’s claim for asylum. See id.
Because petitioner’s asylum claim fails, so does his claim for withholding of removal. See Kumar v. Gonzales, 439 F.3d 520, 525 (9th Cir.2006).
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.